

C.H. ROBINSON INCENTIVE STOCK OPTION (TIME-BASED U.S.) AGREEMENT


THIS AGREEMENT (the “Agreement”), made on the Grant Date set forth in the C. H.
Robinson Worldwide, Inc. Equity Award letter dated December 2, 2015 by and
between C.H. ROBINSON WORLDWIDE, INC., a Delaware corporation (the “Company”),
and the employee named on the C. H. Robinson Worldwide, Inc. Equity Award letter
(“Employee”), pursuant to the Company’s 2013 Equity Incentive Plan (the “Plan”).


Unless the context indicates otherwise, terms that are not defined in this
Agreement shall have the meaning set forth in the Plan as it currently exists or
as it is amended in the future. For good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the Company and Employee hereby
agree as follows:


1. Grant of Option


The Company hereby grants to Employee, on the Grant Date set forth in the C. H.
Robinson Worldwide, Inc. Equity Award letter, the right and option (hereinafter
called the “Option”) to purchase all or any part of an aggregate of the number
of shares of Common Stock, par value $0.10 per share (the “Common Stock”), set
forth on the C. H. Robinson Worldwide, Inc. Equity Award letter (the “Option
Shares”) at the price per share set forth on the C. H. Robinson Worldwide, Inc.
Equity Award letter on the terms and conditions set forth in this Agreement and
in the Plan. This Option is intended to be an incentive stock option within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”). The Option shall terminate at the close of business ten (10) years from
the Award Date, or such shorter period as is prescribed herein. Employee shall
not have any of the rights of a stockholder with respect to the shares subject
to the Option until such shares shall be issued to Employee upon the proper
exercise of the Option.


2. Vesting and Exercisability


(a) Except as otherwise provided in paragraphs 3 and 5, Options granted to a
participant will vest in equal annual installments over a five (5) year period
contingent on the participant’s continued Service. Beginning on December 31,
2016, and on each December 31 thereafter through December 31, 2020, an equal
portion (20%) of the Options will vest and become a right to receive an equal
number of shares of the Company’s common stock.
    
(b) Subject to the terms and conditions set forth herein and in the Plan, the
vested portion of this Option shall be exercisable by Employee until the
termination of the Option. The vesting terms provided above shall be cumulative,
meaning that to the extent the Option has not already been exercised and has not
expired, terminated or been forfeited, Employee or the person otherwise entitled
to exercise the Option under the terms of this Agreement and the Plan may at any
time purchase all or any portion of the then vested Option Shares.


(c) During the lifetime of Employee, the Option shall be exercisable only by
Employee and shall not be assignable or transferable by Employee, other than by
will or the laws of descent and distribution, as further provided in Section
6(c) of the Plan.


(d) Notwithstanding Section 2(a), the vesting of this Option shall be
accelerated, and this Option may be exercised as to all Option Shares remaining
subject to this Option Agreement, on the date of a Change in Control.


(e) Employee understands that to the extent that the aggregate Fair Market Value
(determined at the time the Option was granted) of the shares of Common Stock
with respect to which all incentive stock options within the meaning of Section
422 of the Code are exercisable for the first time by Employee during any
calendar year exceed $100,000, in accordance with Section 422(d) of the Code
such options shall be treated as options that do not qualify as incentive stock
options.




    
3. Effect of Termination of Employment


(a) Except as otherwise provided herein, if Employee ceases to be an Employee
(as defined in the Plan) prior to the termination of the Option, then Employee
shall (i) forfeit the Option Shares that have not yet become vested, which shall
be cancelled and be of no further force or effect, and (ii) subject to Section
3(b), retain the right to exercise any Option Shares that have previously become
vested until the termination date of the Option. If, prior to any termination of
Employment, Employee has executed and

    

--------------------------------------------------------------------------------



continues to adhere to a Management-Employee (“Key Employee”) Agreement in favor
of the Company which contains a non-competition provision, then the Option shall
not be terminated and vesting shall continue through the end of two (2)
additional Measurement Periods following Employee’s termination of Employment
with the Company. In addition, if prior to any termination of Employment,
Employee has executed and continues to adhere to a Management-Employee (“Key
Employee”) Agreement in favor of the Company which contains a non-competition
provision and if Employee has a minimum of five (5) consecutive years of service
at the time of such termination, then the Option shall not terminate and vesting
shall continue through the end of additional Measurement Periods following such
termination according to the following schedule:


Sum of Age in Whole Years and Tenure in Whole Years
Years of Potential Post-Employment Vesting
At least 50 and less than 60
3 years
At least 60 and less than 70
4 years
At least 70 and greater
5 years



Age and Tenure are individually rounded up to the nearest whole number and
Tenure is defined as the period of time between Employee’s date of separation
from Service with the Company and Employee’s last date of hire (or in the case
of an acquisition, the equivalent last date of hire with the acquired entity).
Under no event, however, will any entitlement to continued vesting under this
Section 3(a) cause the vesting period of this Option to exceed five (5) years.
Employee understands that if the Option or any portion of the Option is
exercised in accordance with the above later than three months from the date of
termination of employment, the Option or such portion of the Option may not
qualify for treatment as an incentive stock option within the meaning of Section
422 of the Code.


(b) Notwithstanding the foregoing, if Employee embezzles or misappropriates
Company funds or property, or is determined by the Company to have failed to
comply with the terms and conditions of any of the following agreements which
Employee may have executed in favor of the Company: i) Confidentiality and
Noncompetition Agreement, ii) Management-Employee Agreement, iii) Sales-Employee
Agreement, iv) Data Security Agreement, or v) any other agreement containing
post-employment restrictions (collectively the “Obligations”), will immediately
and automatically forfeit the Option, whether vested or unvested, and will
retain no rights with respect to such Option.


(c) If Employee shall die while this Option is still exercisable according to
its terms, or if employment is terminated because Employee has died or become
subject to a Disability while in the employ of the Company or a subsidiary, if
any, and Employee shall not have fully exercised the Option, such Option shall
immediately vest in full and may be exercised at any time up to the expiration
of the Option after Employee’s death or date of termination of employment for
Disability by Employee, personal representatives or administrators, or guardians
of Employee, as applicable, or by any person or persons to whom the Option is
transferred by will or the applicable laws of descent and distribution.


4. Manner of Exercise


(a) The Option may be exercised only by Employee or as otherwise provided herein
or in the Plan by delivering within the Option period written notice to the
Company at its principal office. The notice shall state the number of Option
Shares as to which the Option is being exercised and be accompanied by payment
in full of the Option price for all Option Shares designated in the notice.


(b) Employee may pay the Option price in cash, by check (bank check, certified
check or personal check), by money order, or with the approval of the Company
(i) by delivering to the Company for cancellation shares of Common Stock of the
Company with a Fair Market Value as of the date the Option is exercised equal to
the purchase price of the Option Shares being purchased or (ii) by delivering to
the Company a combination of cash and shares of Common Stock of the Company with
an aggregate Fair Market Value equal to the purchase price.


5. Additional Forfeiture Provisions
    
Employee and the Company have entered into one or more of the agreements
included as Obligations under Section 3(b). Any shares of Common Stock of the
Company acquired by Employee pursuant to the exercise of this Option shall be
forfeited to the Company, in full, if Employee violates any of the terms of the
Obligations or embezzles or misappropriates Company funds or property.
    

    

--------------------------------------------------------------------------------



6. Miscellaneous


(a) This Option is issued pursuant to the Company’s 2013 Equity Incentive Plan,
a copy of which has been provided to the Employee, and is subject to its terms.
This Agreement and the other documents governing the Option shall be subject to
the choice of law provisions of Section 18(e) of the Plan.


(b) This Agreement shall not confer on Employee any right with respect to
continuance of employment by the Company or any of its affiliates, nor will it
interfere in any way with the right of the Company to terminate such employment
at any time for any reason. Employee shall have none of the rights of a
stockholder with respect to shares subject to this Option until such shares
shall have been issued to Employee upon exercise of this Option.


(c) The exercise of all or any parts of this Option shall only be effective at
such time that the sale of Common Stock pursuant to such exercise will not
violate any state or federal securities or other laws.


(d) If there shall be any change in the shares of Common Stock of the Company
through merger, consolidation, reorganization, recapitalization, dividend in the
form of stock (of whatever amount), stock split or other change in the corporate
structure of the Company, and all or any portion of the Option shall then be
unexercised and not yet expired, appropriate adjustments in the outstanding
Option shall be made by the Company in accordance with Section 12(a) of the
Plan. Such adjustments shall include, where appropriate, changes in the number
of shares of Common Stock and the price per share subject to the outstanding
Option as further provided in Section 12(a) of the Plan.


(e) The Company shall at all times during the term of the Option reserve and
keep available such number of shares as will be sufficient to satisfy the
requirements of this Agreement.


(f) If Employee shall dispose of any of the shares of Common Stock of the
Company acquired by Employee pursuant to the exercise of the Option within two
years from the date the Option was granted or within one year after the transfer
of any such shares to Employee upon exercise of the Option, then in order to
provide the Company with the opportunity to claim the benefit of any income tax
deduction which may be available to it under the circumstances, Employee shall
promptly notify the Company of the dates of acquisition and disposition of such
shares, the number of shares so disposed of and the consideration, if any,
received for such shares. In order to comply with all applicable federal or
state income tax laws or regulations, the Company may take such action as it
deems appropriate to insure (i) notice to the Company of any disposition of the
Common Stock of the Company within the time periods described above and (ii)
that, if necessary, all applicable federal or state payroll, withholding, income
or other taxes are withheld or collected from Employee.


(g) In order to provide the Company with the opportunity to claim the benefit of
any income tax deduction which may be available to it upon the exercise of the
Option when the Option does not qualify as an incentive stock option within the
meaning of Section 422 of the Code and in order to comply with all applicable
federal or state income tax laws or regulations, the Company may take such
action as it deems appropriate to insure that, if necessary, all applicable
federal or state payroll, withholding, income or other taxes are withheld or
collected from Employee. Employee may elect to satisfy his federal and state
income tax withholding obligations upon exercise of this option by (i) having
the Company withhold a portion of the shares of Common Stock otherwise to be
delivered upon exercise of such option having a Fair Market Value equal to the
amount of federal and state income tax required to be withheld upon such
exercise, in accordance with such rules as the Company may from time to time
establish, or (ii) delivering to the Company shares of its Common Stock other
than the shares issuable upon exercise of such option with a fair market value
equal to such taxes, in accordance with such rules.




C.H. ROBINSON WORLDWIDE, INC.




                



    